      Case 1:20-cv-09788-VEC-KHP Document 102 Filed 09/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       9/13/2021
 EMERY MUKENDI WAFANA &
 ASSOCIATES, P.C.,                                                            ORDER
                                                                     20-CV-9788 (VEC) (KHP)
                                        Plaintiff,

                         -against-


  DANIEL MENGARA


                                        Defendant.


KATHARINE H. PARKER, United States Magistrate Judge.

       Pursuant to the case management conference held on September 10, 2021, the Court

ordered the following deadlines:

       Plaintiffs must provide a letter to the Court by Friday, September 24, 2021 advising

whether they will rest on the existing complaint or amend the complaint. Should Plaintiffs

decide to amend the complaint, they must provide the amended complaint with the letter and

request permission to file it. Plaintiffs are warned that this is the last opportunity to amend the

complaint. No further amendments will be permitted. To the extent Plaintiff seeks to serve the

Elite Law Firm by alternative means, that motion should be requested after September 24, 2021

when there is clarity on what is the operative complaint.

       Defendants have indicated their intent to file a motion to dismiss this action, in lieu of

answering the complaint. This motion is due by October 29, 2021, Plaintiff’s opposition due by

November 30, 2021, and Defendant’s reply due by December 17, 2021.
      Case 1:20-cv-09788-VEC-KHP Document 102 Filed 09/13/21 Page 2 of 2




       At the conference, Defendants withdrew their motion to interplead without prejudice

that was filed at ECF 35. Accordingly, the motion is terminated without prejudice.

       The motion for replevin at ECF No. 55 is terminated without prejudice because Plaintiffs

failed to comply with Court rules regarding pre-motion conference requests and because such a

motion is premature at this point in the case when not all the Defendants have been served and

a motion to dismiss is contemplated.

       Finally, Defendants will provide clarification regarding Barry Janay’s role, if any, in light

of his motion for a substitution of counsel and his filing at ECF 35-3, which make it unclear

whether he is continuing representation as to any Defendant.


SO ORDERED.

Dated: New York, New York
       September 13, 2021

                                              ________________________________
                                              KATHARINE H. PARKER
                                              United States Magistrate Judge
